Citation Nr: 1709834	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for type 2 diabetes mellitus.  

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for left carpal tunnel syndrome. 

5.  Entitlement to service connection for a psychiatric disorder, claimed as depression.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1990 and from January 31, 1991 to February 2, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Specifically, a February 2009 rating decision denied the claims for service connection for sleep apnea and diabetes mellitus, while a July 2012 rating action denied the reopening of the Veteran's claims for service connection for low back and neck disabilities.  The issue of entitlement to service connection for left carpal tunnel syndrome is on appeal from a March 2014 rating decision while the issues involving service connection for a psychiatric disorder and hypertension are on appeal from a July 2015 rating decision.

The Board denied the Veteran's claims for service connection for diabetes mellitus, sleep apnea, a low back disability, and a neck disability in an August 2013 decision.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court remanded the Board's August 2013 decision pursuant to a Joint Motion for Partial Remand (JMR).

In July 2015, the Board remanded the appeal to obtain medical opinions.  In light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and the suggestion in the JMR that a claim for TDIU had been raised, the Board added the issue of entitlement to a TDIU to those being properly on appeal.  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

Claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal in which the Veteran claimed service connection for depression, more generally.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

With respect to the Veteran's claims for service connection for a low back disability, type 2 diabetes mellitus, sleep apnea, and neck disability, the July 2015 remand requested a medical opinion from a physician; the medical opinions provided were not from a physician.  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand for an addendum is necessary.  

Regarding the Veteran's hypertension, depression and left carpal tunnel syndrome claims, medical opinions were obtained regarding if these disabilities were caused by service-connected disabilities; however, the examiners did not address whether the disabilities could have been aggravated by service-connected disabilities.  As such, addendum opinions are necessary.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, the Veteran's claim for TDIU is intertwined with the pending service-connection claims and a decision on that issue at this juncture would be premature.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a physician to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diabetes mellitus and sleep apnea had their clinical onset during active duty or are otherwise related to such service.

The physician should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diabetes mellitus or sleep apnea were (a) caused by or (b) aggravated by (permanently worsened beyond natural progression) the Veteran's service-connected disabilities, to include his right knee, left knee, and left hip disabilities and any resulting gait abnormalities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation if possible.  

In discussing the above, the examiner should explicitly address the theory that reduced mobility associated with service-connected disabilities caused obesity which, in turn, caused or aggravated diabetes mellitus and/or sleep apnea.

2.  Forward the claims file to a physician to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed neck and low back disabilities had their clinical onset during active duty or are otherwise related to such service.

The physician should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current neck or back disabilities were (a) caused by or (b) aggravated by (permanently worsened beyond natural progression) the Veteran's service-connected disabilities, to include his right knee, left knee, and left hip disabilities and any resulting gait abnormalities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation if possible.

In discussing the above, the examiner should explicitly address the theory that reduced mobility associated with service-connected disabilities caused obesity which, in turn, caused neck or back disabilities.

3.  Forward the claims file to a medical professional with the appropriate expertise to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed hypertension had its clinical onset during active duty or is otherwise related to such service.

The opinion provider should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current hypertension was (a) caused by or (b) aggravated by (permanently worsened beyond natural progression) the Veteran's service-connected disabilities, to include his right knee, left knee, and left hip disabilities and any resulting gait abnormalities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation if possible.  

In discussing the above, the examiner should explicitly address the theory that reduced mobility associated with service-connected disabilities caused obesity which, in turn, caused or aggravated hypertension.

4.  Forward the claims file to a medical professional with the appropriate expertise to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed left carpal tunnel syndrome was (a) caused by or (b) aggravated by (permanently worsened beyond natural progression) the Veteran's service-connected left thumb disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

5.  Forward the claims file to a medical professional with the appropriate expertise to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed psychiatric disorder was (a) caused by or (b) aggravated by (permanently worsened beyond natural progression) the Veteran's service-connected disabilities alone or in combination.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation if possible.

6.  If any of the medical professionals determine that examination is necessary to provide the requested opinions, then the appropriate examinations should be ordered.  

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal, to include entitlement to a TDIU, must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

